UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                            3/19/20
MICHAEL L. FERGUSON, et al.,
               Plaintiffs,
                                                       17-CV-6685 (ALC) (BCM)
       -against-
                                                       ORDER
RUANE CUNIFF & GOLDFARB INC., et al.,
               Defendants.

BARBARA MOSES, United States Magistrate Judge.

        In light of the ongoing national public health emergency, the status conference scheduled
for April 9, 2020, at 10:00 a.m., will be conducted telephonically. At that time, the parties shall
call into the below teleconference:

       Call in number:        888-557-8511
       Access Code:           7746387

Dated: New York, New York
       March 19, 2020
                                             SO ORDERED.



                                             ________________________________
                                             BARBARA MOSES
                                             United States Magistrate Judge
